United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1184
                                   ___________

Geneva K. Bellinger,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Michael J. Astrue,                      *
Social Security Commissioner,           * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 2, 2011
                                Filed: August 23, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Geneva K. Bellinger appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, see Martise v. Astrue, 641 F.3d 909, 920-21 (8th Cir. 2011), we conclude that
Bellinger has raised no basis for reversal. Specifically, the administrative law judge
(ALJ) did not err by declining to find Bellinger’s plantar fasciitis a severe


      1
       The Honorable Mary Ann Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
impairment, see Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007) (impairment
is not severe if it amounts only to slight abnormality that would not significantly limit
claimant’s physical ability to do basic work activities; it is claimant’s burden to
establish his impairment is severe); and he properly developed the record by
arranging for medical and psychological consultative examinations following the
hearing. Further, the ALJ’s determination of Bellinger’s residual functional capacity
was based on consideration of her medical records, observations of treating
physicians and others, and Bellinger’s own description of her limitations, and it was
also supported by some medical evidence, as required. See Jones v. Astrue, 619 F.3d
963, 971 (8th Cir. 2010). Finally, the vocational expert’s testimony in response the
ALJ’s properly formulated hypothetical constituted substantial evidence that
Bellinger was not disabled. See Partee v. Astrue, 638 F.3d 860, 865 (8th Cir. 2011).
The district court is affirmed.
                         ______________________________




                                           -2-